KWANA JONES and WESTON JONES, UNKNOWN TENANT #1, ET. AL. Appellants,
v.
HSBC BANK USA, N.A., as Trustee on behalf of ACE Securities Corp., Home Equity Loan Trust and for the registered holders of ACE Securities Corp., Home Equity Loan Trust, Series 2006-HE4, Asset Backed Pass-Through Certificates, Appellee.
No. 4D09-4010.
District Court of Appeal of Florida, Fourth District.
May 5, 2010.
Michael Jay Wrubel of Michael Jay Wrubel, P.A., Davie, for appellants.
Steven J. Clarfield of the Law Office of Steven J. Clarfield, P.A., West Palm Beach, for appellee.
PER CURIAM.
Affirmed.
FARMER, HAZOURI and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.